DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered. 

Claim Objections
Claim 1 is objected to because at lines 16-17, “the plurality of the first lock-in profiles and the plurality of the second lock-in profiles enables to connect said panel in a way one or more other of the panels by the connecting side-by-side, in mutually co-planer or orthogonal positions” should be --the plurality of the first lock-in profiles and the plurality of the second lock-in profiles enable connection of said panel to one or more other of said panels by connecting side-by-side, in mutually co-planar or orthogonal positions--.
Claim 1 is objected to because at line 21, “a plurality of a conical supports” should be --a plurality of conical supports--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 1-4, and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozoroczki (WO 03/046310) in view of Grinhpun (USA 2001/0032431).
Claim 1 - Ozoroczki discloses a panel made up of one vertical body (Fig. 1) featuring one upper surface and one lower surface, both of them delimiting said, body, said upper surface being equipped with a plurality of engaging teeth (projections, 5) and/or recesses and said lower surface being equipped with a plurality of said engaging teeth and/or said engaging recesses (depressions, 50) corresponding with said engaging teeth and/or said engaging recesses of said upper surface, said plurality of engaging teeth and/or engaging recesses being geometrically arranged according to a grid made up of the crossing between one first distribution mode and one second distribution mode relative to said teeth and/or recesses, wherein said vertical body is equipped with vertical first all-purpose lock-in profiles (dovetail ridges 9 and grooves 8) suited to make it possible to connect said panel with any other structural element needed for assembling said formwork, each of said first all-purpose lock-in profiles featuring a male or female dovetail shape. Ozoroczki (Fig. 2) discloses one or more other of the panels can be secured to the panel in a co-planar, orthogonal orientation (Fig. 1) using a cross-piece (4, Fig. 3) on the formwork inside or outside (the panel has female connectors on both sides, Fig. 2), and multiple formwork pitches (best understood as differently dimensioned connectors on either panel side) as shown in Fig. 2 showing that the female connectors on one side are different than those on the opposite panel side, but does not disclose the panels in a diagonal orientation. It would have been obvious to one of ordinary skill in the art at the time the present invention was made to use the panels in a diagonal orientation for versatility of possible panel assembly configurations.
Ozoroczki does not disclose the panel body has second lock-in profiles configured for inserting T type elements. Grinhpun discloses a panel body has lock-in profiles (24) configured for inserting T 
Finally, as to the claimed thermo-acoustic panel being “suited to be operatively connected with another panel” by placing a plurality of brackets and/or a plurality of connectors placed in between, wherein at least one bracket of said plurality of brackets and/or at least one connector of said plurality of connectors is configured to support a plurality of a conical supports for orientation and diagonal arrangement of a plurality of oblong reinforcement irons, the claimed brackets and/or connectors are considered to be intended use elements of the invention, as “suited to be operatively connected with another panel” does not recite a positive structural relationship between the panel and brackets and/or connectors. As such, Ozoroczki teaches the claimed structure because cross-piece 3 is a connector (or a bracket for that matter) suited to be operatively connected with another panel by placing a plurality of cross-pieces between the panels, wherein the cross-piece is configured to support a plurality of a conical supports for orientation and diagonal arrangement of a plurality of oblong reinforcement irons. Examiner emphasizes that, as the intended use language “configured to” support conical supports is used instead of positively reciting the cross-piece as supporting the conical supports, the conical supports are intended use claim elements, the Ozoroczki cross-piece being configured to - or capable of - supporting conical supports in the form of standard conical rebar chairs placed on the top of the cross-piece. In this case, the Ozoroczki panel need only be capable of being connected to another panel with brackets or connectors (such brackets or connectors not even needing to be expressly taught by Ozoroczki) and such non-positively recited brackets or connectors needing only be capable of supporting non-positively recited conical rebar supports. 
 


Claim 2 – Ozoroczki in view of Grinhpun discloses the combination in accordance with claim 1, Ozoroczki further teaching the lower surface of said body equipped with at least one first transpiration groove (the space created between the engaging recesses, 50, forms a groove as broadly recited) and said upper surface of said body is equipped with at least one second transpiration groove (the space created between the engaging teeth, 5, forms a groove as broadly recited).

Claims 3 and 4 – Ozoroczki in view of Grinhpun discloses the combination in accordance with claim 1, Ozoroczki further teaching the first distribution mode is made up of a plurality of first rows of said teeth and/or said recesses placed side by side in parallel and inclined by a 45 degree angle relative to a longitudinal plane L-L of said panel, and that said second distribution mode is made up of a plurality of second rows of said teeth and/or said recesses placed side by side in parallel and perpendicular to said longitudinal plane L-L (Figs. 2 and 5).

Claim 8 – Ozoroczki in view of Grinhpun does not disclose the vertical body is equipped with a plurality of surface score lines arranged by multiple pitches. Examiner Officially Notes that it would have been obvious to one of ordinary skill in the art at the time the present invention was made to equip a plate with surface score lines to make it easier to separate it into sections.

Claims 9 – Ozoroczki in view of Grinhpun discloses the combination in accordance with claim 1, Ozoroczki further teaching at least one bracket and/or connector is configured to support the rebar because the cross-piece is capable of supporting rebar. 

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozoroczki in view of Grinhpun and in further view of Heider (4,516,364). 
Ozoroczki does not disclose them on two sides and does not disclose one first side wall of the two side walls has male dovetail shape lock-in profiles and one second side wall of the two side walls opposite the one first side wall has female shape dovetails. Heider discloses disclose one first side wall of the two side walls has male dovetail shape lock-in profiles and one second side wall of the two side walls opposite the one first side wall has female shape dovetails (Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the male/female dovetails in Williams to secure blocks together.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozoroczki in view of Grinhpun and in further view of Kelly (2009/0100783).
Claim 11 – Ozoroczki in view of Grinhpun does not expressly disclose conical rebar supports. Kelly (Fig. 1) discloses a conical rebar support. It would have been obvious to one of ordinary skill in the art at the time the present invention was made to use conical supports to support rebar to firmly hold the rebar in place.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
On page 6 of the Final action, Examiner remarked that “although there is potentially allowable subject matter in claim 10 (i.e., brackets and conical rebar supports), these elements are currently not positively recited structural claim elements ("suited to be operatively connected", etc.). As the claim is written, essentially the entire claim is functional limitations. None of the recited brackets and/or connectors, "another panel", and the reinforcement irons are positively claimed”. Examiner indicates capable of supporting conical rebar supports. 
As to the argument that “both the cited reference in combination or alone fails to disclose the vertical body of the reversible, thermo-acoustic panel for variable-geometry formwork which is equipped with two different lock-in profiles, as a whole claimed in the amended independent claim 1”, as indicated in the rejection above, Ozoroczki does not disclose the panel body has second lock-in profiles configured for inserting T type elements, but Grinhpun discloses that it is old in the art for a panel body to have lock-in profiles (24) configured for inserting T type elements, and as such, it would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the profiles in Ozoroczki to allow T type elements to fit in for strength and increased pull-out resistance.
Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633